         Case 2:19-cv-00008-JTA Document 111 Filed 09/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION                                 SF?




WALTER PETTAWAY
as administrator ofthe Estate                                                      ;DDLEDIs-r.
of Joseph Lee Pettaway, deceased,                                 Civil Action
                      Plaintiffs,                                 2:19-cv-0008
       versus                                                Jury Trial Demanded


NICHOLAS D. BARBER
and MICHAEL D. GREEN,

                      Defendants.


                              NOTICE OF FILING UNDER SEAL

       Comes now plaintiff and gives notice of the filing under seal of(a) a flash drive labelled
Exhibit A to Plaintiffs contemporaneously filed Motion to Strike the Designation for
"Confidential"for Nicholas Barber's Body Cam Recording Attached as Exhibit A and(b)a written
time line of the events shown and depicted on the flash drive.




                                             Griffin Sikes, Jr.
                                             Attorney for Plaintiff
                                             Post Office Box 11234
                                             Montgomery, Alabama 36111
                                             334.233.4070
                                             sikeslawyer a gmail.com

                                             /s/ H. E. Nix, Jr.
                                             H. E. Nix, Jr.
                                             Attorney for Plaintiff
                                             7515 Halcyon Pointe Drive
                                             Montgomery, AL 36117
                                             334.279.7770
                                             cnix(dnixattorney.com
                                                                                   SCANNED
                                                                                                 1
        Case 2:19-cv-00008-JTA Document 111 Filed 09/14/20 Page 2 of 2




                                      Certificate of Service

       I hereby certify that a true and correct copy of the foregoing has been served on this 1 1 th
day of September, 2020, by hand delivery to counsel of record as follows:
       Stacey Bellinger, Esq., at 103 North Perry Street, Montgomery, AL 36104
       Chris East, Esq., at 103 North Perry Street, Montgomery, AL 36104




                                             Of Counsel




                                                                                                  2
